IN THE SUPREME COURT OF TEXAS

                                 No. 10-0960

   IN RE XL SPECIALTY INSURANCE COMPANY AND CAMBRIDGE INTEGRATED SERVICES
                                 GROUP, INC.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' emergency motion to stay, filed November 23, 2010,  is
granted.  The Order on Plaintiff's Motion to Compel, dated August 12,  2010,
in Cause No. DC-09-02095, styled Jerome Wagner  v.  XL  Specialty  Insurance
Company, Cambridge Integrated Services Group, Inc. and Melissa Martinez,  in
the 116th District Court of Dallas County, Texas, is stayed with  regard  to
documents  at  Bates  Range  000011-18,  000023,  000039-42,  and  000044-45
pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this December 17, 2010.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk